DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 16, 2019, is the U.S. national stage of an international PCT application, filed on June 9, 2017.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on October 16, 2019. The abstract and specification were amended. Claims 3-7 and 16 were amended. Claims 8-15 and 17-19 were canceled. Claims 20-30 were added. Claims 1-7, 16 and 20-30 are pending for consideration in the present U.S. non-provisional application.
Information Disclosure Statements
The information disclosure statements (IDS) filed on October 16, 2019, May 28, 2020 and August 31, 2020 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. (US 2013/0235742 A1) in view of Harada et al. (US 2020/0145981 A1).
Josiam, FIG. 9), comprising: 
obtaining, by a user equipment, a mapping relationship between N and M, wherein the N is a maximum number of beams for obtaining a cell quality, and the M is a number of beams actually sent by a network equipment (Josiam, para. [0073], “FIG. 9 illustrates a flow diagram 900 of beam index and channel quality information feedback for a selected subset of beams in accordance with various embodiments of the present disclosure. In this illustrative embodiment, the UE 910 reports M indices of the received N beams for feedback. The UE 910 may select the M indices to report based on the received strengths, channel quality, receiver capability etc. The UE 910 transmits the selected M indices to the base station using the configured UL feedback channel. During configuration of the UL feedback channel, the BS 905 indicates the parameter M indicating that the UE 910 can choose a subset consisting of M beam indices of the N beam codebook. The UE 910 reports the selected M indices periodically in an interval (e.g., every Rth feedback opportunity) that can be determined and configured by the BS 905 in feedback configuration message 915. Meanwhile, the UE 910 reports the CQI associated with the M indices more frequently (e.g., in each UL feedback opportunity that is not used for updating the M beam indices). The reported CQI could be for a subset of reported M beam indices. The CQI reports allow for reporting one of the allowable subsets of the selected M indices. The chosen subset and the CQI associated with the subset are transmitted in the UL feedback opportunity.” emphasis added.); 
determining, by the user equipment, the N based on the mapping relationship between the N and the M, and/or the M (Harada, para. [0061], “So, the present inventors have come up with the idea of allowing a NW (which stands for "network," typified by, for example, a radio base station) to transmit SIBs that show common resource configuration information, which applies in common to a number of CSI-RS beams that are used to transmit CSI-RSs, and allowing UE to control measurements of CSI-RSs that are transmitted using any of the CSI-RS beams based on SIBs.”)
Harada, para. [0061], “So, the present inventors have come up with the idea of allowing a NW (which stands for "network," typified by, for example, a radio base station) to transmit SIBs that show common resource configuration information, which applies in common to a number of CSI-RS beams that are used to transmit CSI-RSs, and allowing UE to control measurements of CSI-RSs that are transmitted using any of the CSI-RS beams based on SIBs.” Id.) The prior art disclosure and suggestion(s) of Harada et al. are for reasons of defining common signaling for reporting common resource configuration information (Harada, para. [0063], “To be more specific, common signaling for reporting common resource configuration information is defined. The following options may be available for the serving cell and nearby cells.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of defining common signaling for reporting common resource configuration information.
2. The method according to claim 1, the obtaining, by a user equipment, a mapping relationship between N and M comprising: 
receiving, by the user equipment, broadcast information or a dedicated signaling from the network equipment, wherein the broadcast information or the dedicated signaling comprises the mapping relationship between the N and the M (Harada, paras. [0061], [0067], “…Instead of ”)
3. The method according to claim 1, further comprising: 
receiving, by the user equipment, system information from the network equipment, wherein the M is included in the system information (Harada, para. [0061], “So, the present inventors have come up with the idea of allowing a NW (which stands for "network," typified by, for example, a radio base station) to transmit SIBs that show common resource configuration information, which applies in common to a number of CSI-RS beams that are used to transmit CSI-RSs, and allowing UE to control measurements of CSI-RSs that are transmitted using any of the CSI-RS beams based on SIBs.” Id.)
4. The method according to claim 1, further comprising: 
receiving, by the user equipment, synchronization information from the network equipment, wherein the M is included in the synchronization information (Harada, paras. [0061], [0069], “…Option 1: UE -common signaling: For example, SIBs on different transmitting beams in beam sweeping carry common contents. An SIB communicates CSI-RS configurations and the association between CSI-RS configurations and SS blocks (indices). Note that option 1 includes options A-1, A-1a, A-3 and A-3a, which will be described later.”)
5. The method according to claim 4, further comprising: 
measuring, by the user equipment, a cell beam after the N is determined and averaging a most N beams to obtain a cell quality where the network equipment is, wherein the most N beams are beams that meet a threshold of beam quality (Josiam, para. [0061], “As illustrated in table 1, the BS 605 or some other network entity may configure the feedback configuration message 615 to specify the number of beams the UE 610 is to report or may allow the UE to decide the number of beams to report. The BS 605 or some other network entity may configure the CQI reporting modes. In the example illustrated by Table 1, the CQI reporting modes may include different modes, such as one CQI for all beams reported (e.g., an average, mean, largest, smallest, or default CQI value reported for all beams), CQI values for beams only above a certain CQI threshold are reported, a differential value with respect to a CQI threshold is reported for each of the beams, or successive (e.g., "c" successive beams) CQI values for beams (e.g., CQI value for current beam is sum or difference of current reported value and previously reported value). The CQI reporting modes 0x01, 0x10 and 0x11 are exemplary binary representations for reporting beams above threshold CQI, differential CQI above threshold, and c successive CQI values respectively. If the UE 610 is unable to report CQI in the manner requested by the BS 605 for CQI reporting modes 0x01, 0x10 and 0x11, the UE 610 may default to reporting CQI according to CQI reporting mode 0x00.” emphasis added.)
6. The method according to claim 1, wherein the mapping relationship between the N and the M is a formula, N=M/Z, wherein the Z is greater than or equals to 1, and the Z is configured by the network equipment (Josiam, para. [0073], “…During configuration of the UL feedback channel, the BS 905 indicates the parameter M indicating that the UE 910 can choose a subset consisting of M beam indices of the N beam codebook. The UE 910 reports the selected M indices periodically in an interval (e.g., every Rth feedback opportunity) that can be determined and configured by the BS 905 in feedback configuration message 915. Meanwhile, the UE 910 reports the CQI associated with the M indices more frequently (e.g., in each UL feedback opportunity that is not used for updating the M beam indices). The reported CQI could be for a subset of reported M beam indices. The CQI reports allow for reporting one of the allowable subsets of the selected M indices. The chosen subset and the CQI associated with the subset are transmitted in the UL feedback opportunity.” Id.)  
7. The method according to claim 1, wherein each mapping relationship between the N and the M corresponds to at least one period when there are a plurality of mapping relationships Josiam, para. [0073], Id.)
16. A user equipment (Josiam, FIG. 9, Id.), comprising one or more processors, one or more memories, one or more transceivers, and one or more programs (Harada, FIG. 13); 
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Harada, FIG. 13, Id.); 
wherein the program comprises instructions for performing steps in a method for information processing (Harada, FIG. 13, Id.), wherein the method comprises: 
obtaining, by a user equipment, a mapping relationship between N and M, wherein the N is a maximum number of beams for obtaining a cell quality, and the M is a number of beams actually sent by a network equipment (Josiam, para. [0073], Id.), 
determining, by the user equipment, the N based on the mapping relationship between the N and the M, and/or the M (Harada, para. [0061], Id. cf. Claim 1).  
Josiam et al. may not seem to describe the identical claimed invention, such as determining, by the user equipment, the N based on the mapping relationship between the N and the M, and/or the M. In the same field of endeavor, Harada et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as a determining, by the user equipment, the N based on the mapping relationship between the N and the M, and/or the M (Harada, para. [0061], Id.) The prior art disclosure and suggestion(s) of Harada et al. are for reasons of defining common signaling for reporting common resource configuration information (Harada, para. [0063], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
20. The method according to claim 1, wherein the mapping relationship between the N and the M corresponds to a table which records the value of N corresponding to the value of each M or each range of M values (Josiam, paras. [0061], [0073], “As illustrated in table 1, the BS 605 or some other network entity may configure the feedback configuration message 615 to specify the number of beams the UE 610 is to report or may allow the UE to decide the number of beams to report. The BS 605 or some other network entity may configure the CQI reporting modes. In the example illustrated by Table 1, the CQI reporting modes may include different modes, such as one CQI for all beams reported (e.g., an average, mean, largest, smallest, or default CQI value reported for all beams), CQI values for beams only above a certain CQI threshold are reported, a differential value with respect to a CQI threshold is reported for each of the beams, or successive (e.g., "c" successive beams) CQI values for beams (e.g., CQI value for current beam is sum or difference of current reported value and previously reported value). […] During configuration of the UL feedback channel, the BS 905 indicates the parameter M indicating that the UE 910 can choose a subset consisting of M beam indices of the N beam codebook. The UE 910 reports the selected M indices periodically in an interval (e.g., every Rth feedback opportunity) that can be determined and configured by the BS 905 in feedback configuration message 915. Meanwhile, the UE 910 reports the CQI associated with the M indices more frequently (e.g., in each UL feedback opportunity that is not used for updating the M beam indices). The reported CQI could be for a subset of reported M beam indices. The CQI reports allow for reporting one of the allowable subsets of the selected M indices. The chosen subset and the CQI associated with the subset are transmitted in the UL feedback opportunity.” emphasis added. Id.)
Josiam, para. [0073], “…During configuration of the UL feedback channel, the BS 905 indicates the parameter M indicating that the UE 910 can choose a subset consisting of M beam indices of the N beam codebook...” Id.)  
22. The method according to claim 3, wherein the system information includes common resource configuration information (Harada, para. [0061], Id.)
23. The method according to claim 5, wherein the threshold of beam quality is configured by the network equipment or pre-defined in the protocol (Josiam, para. [0061], Id.)  
24. The method according to claim 7, wherein periods corresponding to different mapping relationships have no intersection between each other (Josiam, para. [0073], Id.)
25. The user equipment according to claim 16, wherein the obtaining, by a user equipment, a mapping relationship between N and M comprises: 
receiving, by the user equipment, broadcast information or a dedicated signaling from the network equipment, wherein the broadcast information or the dedicated signaling comprises the mapping relationship between the N and the M (Harada, paras. [0061], [0067], Id. cf. Claim 2).
26. The user equipment according to claim 16, wherein the method further comprises: 
receiving, by the user equipment, system information from the network equipment, wherein the M is included in the system information (Harada, para. [0061], Id. cf. Claim 3).  
27. The user equipment according to claim 16, wherein the method further comprises: 
Harada, paras. [0061], [0069], Id. cf. Claim 4).  
28. The user equipment according to claim 27, wherein the method further comprises: 
measuring, by the user equipment, a cell beam after the N is determined and averaging a most N beams to obtain a cell quality where the network equipment is, wherein the most N beams are beams that meet a threshold of beam quality (Josiam, para. [0061], Id. cf. Claim 5).  
29. The user equipment according to claim 16, wherein the mapping relationship between the N and the M is a formula, N=M/Z, wherein the Z is greater than or equals to 1, and the Z is configured by the network equipment (Josiam, para. [0073], Id. cf. Claim 6).  
30. The user equipment according to claim 16, wherein each mapping relationship between the N and the M corresponds to at least one period when there are a plurality of mapping relationships between the N and the M, wherein the period corresponding to the mapping relationship between the N and the M is configured by the network equipment (Josiam, para. [0073], Id. cf. Claim 7).   
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Huang et al. (US 2014/0370925 A1) provides additional prior art disclosure and suggestion(s) considered pertinent to the claimed invention (Huang, para. [0064], “The beam configuration information may comprise a reported threshold and a reported number of the beam measurement results. In this way, after the terminal measures the beams of the neighboring cell, the ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476